Order, SupremeCourt, New York County (Milton A. Tingling, J.), entered December 14, 2006, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment was properly granted in this action where plaintiff was injured when the vehicle he was driving collided into the rear of defendants’ truck while it was stopped at a traffic light. Plaintiffs submissions failed to raise a triable issue of fact as to whether defendants caused or contributed to the colli*387sion (see Mullen v Rigor, 8 AD3d 104 [2004]). Concur—Mazzarelli, J.P., Andrias; Saxe, Gonzalez and Sweeny, JJ.